Exhibit 10.2

 

EXECUTIVE SEVERANCE AGREEMENT

 

 

This AGREEMENT ("Agreement") dated as of August 1, 2005 FRANK, by and between
The Interpublic Group of Companies, Inc. ("Interpublic"), a Delaware corporation
(Interpublic and its subsidiaries being referred to herein collectively as the
"Company"), and MERGENTHALER (the "Executive").

 

W I T N E S S E T H

 

WHEREAS, the Company recognizes the valuable services that the Executive has
rendered thereto and desires to be assured that the Executive will continue to
attend to the business and affairs of the Company without regard to any
potential or actual change of control of Interpublic;

WHEREAS, the Executive is willing to continue to serve the Company but desires
assurance that he will not be materially disadvantaged by a change of control of
Interpublic; and

WHEREAS, the Company is willing to accord such assurance provided that, should
the Executive's employment be terminated consequent to a change of control, he
will not for a period thereafter engage in certain activities that could be
detrimental to the Company;

NOW, THEREFORE, in consideration of the Executive's continued service to the
Company and the mutual agreements

 


--------------------------------------------------------------------------------



2

 

 

herein contained, Interpublic and the Executive hereby agree as follows:

 

ARTICLE I

 

RIGHT TO PAYMENTS

 

Section 1.1. Triggering Events. If Interpublic undergoes a Change of Control,
the Company shall make payments to the Executive as provided in article II of
this Agreement. If, within two years following a Change of Control, either (a)
the Company terminates the Executive other than by means of a termination for
Cause or for death or (b) the Executive resigns for a Good Reason (either of
which events shall constitute a "Qualifying Termination"), the Company shall
make payments to the Executive as provided in article III hereof.

Section 1.2. Change of Control. A Change of Control of Interpublic shall be
deemed to have occurred if (a) any person (within the meaning of Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934 (the "1934 Act")), other than
Interpublic or any of its majority-controlled subsidiaries, becomes the
beneficial owner (within the meaning of Rule 13d-3 under the 1934 Act) of 30
percent or more of the combined voting power of Interpublic's then outstanding
voting securities; (b) a tender offer or exchange offer (other than an offer by
Interpublic or a majority-controlled subsidiary), pursuant to

 


--------------------------------------------------------------------------------



3

 

 

which 30 percent or more of the combined voting power of Interpublic's then
outstanding voting securities was purchased, expires; (c) the stockholders of
Interpublic approve an agreement to merge or consolidate with another
corporation (other than a majority-controlled subsidiary of Interpublic) unless
Interpublic's shareholders immediately before the merger or consolidation are to
own more than 70 percent of the combined voting power of the resulting entity's
voting securities; (d) Interpublic's stockholders approve an agreement
(including, without limitation, a plan of liquidation) to sell or otherwise
dispose of all or substantially all of the business or assets of Interpublic; or
(e) during any period of two consecutive years, individuals who, at the
beginning of such period, constituted the Board of Directors of Interpublic
cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for election by Interpublic's stockholders of each
new director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period. However, no
Change of Control shall be deemed to have occurred by reason of any transaction
in which the Executive, or a group of persons or entities with which the
Executive acts in concert, acquires, directly or indirectly, more than 30
percent of the common stock or the business or assets of Interpublic.

Section 1.3. Termination for Cause. Interpublic shall have Cause to terminate
the Executive for purposes of Section 1.1 of this Agreement only if, following
the Change of

 


--------------------------------------------------------------------------------



4

 

 

Control, the Executive (a) engages in conduct that constitutes a felony under
the laws of the United States or a state or country in which he works or resides
and that results or was intended to result, directly or indirectly, in the
personal enrichment of the Executive at the Company's expense; (b) refuses
(except by reason of incapacity due to illness or injury) to make a good faith
effort to substantially perform his duties with the Company on a full-time basis
and continues such refusal for 15 days following receipt of notice from the
Company that his effort is deficient; or (c) deliberately and materially
breaches any agreement between himself and the Company and fails to remedy that
breach within 30 days following notification thereof by the Company. If the
Company has Cause to terminate the Executive, it may in fact terminate him for
Cause for purposes of section 1.1 hereof if (a) it notifies the Executive of
such Cause, (b) it gives him reasonable opportunity to appear before a majority
of Interpublic's Board of Directors to respond to the notice of Cause and (c) a
majority of the Board of Directors subsequently votes to terminate him.

Section 1.4. Resignation for Good Reason. The Executive shall have a Good Reason
for resigning only if (a) the Company fails to elect the Executive to, or
removes him from, any office of the Company, including without limitation
membership on any Board of Directors, that the Executive held immediately prior
to the Change of Control; (b) the Company reduces the Executive's rate of
regular cash and fully vested deferred base compensation ("Regular
Compensation") from that

 


--------------------------------------------------------------------------------



5

 

 

which he earned immediately prior to the Change of Control or fails to increase
it within 12 months following the Change of Control by (in addition to any
increase pursuant to section 2.2 hereof) at least the average of the rates of
increase in his Regular Compensation during the four consecutive 12-month
periods immediately prior to the Change of Control (or, if fewer, the number of
12-month periods immediately prior to the Change of Control during which the
Executive was continuously employed by the Company); (c) the Company fails to
provide the Executive with fringe benefits and/or bonus plans, such as stock
option, stock purchase, restricted stock, life insurance, health, accident,
disability, incentive, bonus, pension and profit sharing plans ("Benefit or
Bonus Plans"), that, in the aggregate, (except insofar as the Executive has
waived his rights thereunder pursuant to article II hereof) are as valuable to
him as those that he enjoyed immediately prior to the Change of Control; (d) the
Company fails to provide the Executive with an annual number of paid vacation
days at least equal to that to which he was entitled immediately prior to the
Change of Control; (e) the Company breaches any agreement between it and the
Executive (including this Agreement); (f) without limitation of the foregoing
clause (e), the Company fails to obtain the express assumption of this Agreement
by any successor of the Company as provided in section 6.3 hereof; (g) the
Company attempts to terminate the Executive for Cause without complying with the
provisions of section 1.3 hereof; (h) the Company requires the Executive,
without his express written consent, to

 


--------------------------------------------------------------------------------



6

 

 

be based in an office outside of New York City or to travel substantially more
extensively than he did prior to the Change of Control; or (i) the Executive
determines in good faith that the Company has, without his consent, effected a
significant change in his status within, or the nature or scope of his duties or
responsibilities with, the Company that obtained immediately prior to the Change
of Control (including but not limited to, subjecting the Executive's activities
and exercise of authority to greater immediate supervision than existed prior to
the Change of Control); provided, however, that no event designated in clauses
(a) through (i) of this sentence shall constitute a Good Reason unless the
Executive notifies Interpublic that the Company has committed an action or
inaction specified in clauses (a) through (i) (a "Covered Action") and the
Company does not cure such Covered Action within 30 days after such notice, at
which time such Good Reason shall be deemed to have arisen. Notwithstanding the
immediately preceding sentence, no action by the Company shall give rise to a
Good Reason if it results from the Executive's termination for Cause or death or
from the Executive's resignation for other than a Good Reason, and no action by
the Company specified in clauses (a) through (i) of the preceding sentence shall
give rise to a Good Reason if it results from the Executive's Disability. If the
Executive has a Good Reason to resign, he may in fact resign for a Good Reason
for purposes of section 1.1 of this Agreement by, within 30 days after the Good
Reason

 


--------------------------------------------------------------------------------



7

 

 

arises, giving Interpublic a minimum of 30 and a maximum of 90 days advance
notice of the date of his resignation.

Section 1.5. Disability. For all purposes of this Agreement, the term
"Disability" shall have the same meaning as that term has in the Interpublic
Long-Term Disability Plan.

 

ARTICLE II

 

PAYMENTS UPON A CHANGE OF CONTROL

 

Section 2.1. Elections by the Executive. If the Executive so elects prior to a
Change of Control, the Company shall pay him, within 30 days following the
Change of Control, cash amounts in respect of certain Benefit or Bonus Plans or
deferred compensation arrangements designated in sections 2.2 through 2.4 hereof
("Plan Amounts"). The Executive may make an election with respect to the Benefit
or Bonus Plans or deferred compensation arrangements covered under any one or
more of sections 2.2 through 2.4, but an election with respect to any such
section shall apply to all Plan Amounts that are specified therein. Each
election shall be made by notice to Interpublic on a form satisfactory to
Interpublic and, once made, may be revoked by such notice on such form at any
time prior to a Change of Control. If the Executive elects to receive payments
under a section of this article II, he shall, upon receipt of such payments,
execute a waiver, on a form satisfactory to

 


--------------------------------------------------------------------------------



8

 

 

Interpublic, of such rights as are indicated in that section. If the Executive
does not make an election under this article with respect to a Benefit or Bonus
Plan or deferred compensation arrangement, his rights to receive payments in
respect thereof shall be governed by the Plan or arrangement itself.

Section 2.2. ESBA. The Plan Amount in respect of all Executive Special Benefit
Agreements ("ESBA's") between the Executive and Interpublic shall consist of an
amount equal to the present discounted values, using the Discount Rate
designated in section 5.8 hereof as of the date of the Change of Control, of all
payments that the Executive would have been entitled to receive under the ESBA's
if he had terminated employment with the Company on the day immediately prior to
the Change of Control. Upon receipt of the Plan Amount in respect of the ESBA's,
the Executive shall waive any rights that he may have to payments under the
ESBA's. If the Executive makes an election pursuant to, and executes the waiver
required under, this section 2.2, his Regular Compensation shall be increased as
of the date of the Change of Control at an annual rate equal to the sum of the
annual rates of deferred compensation in lieu of which benefits are provided the
Executive under any ESBA the Accrual Term for which (as defined in the ESBA)
includes the date of the Change of Control.

Section 2.3. MICP. The Plan Amount in respect of the Company's Management
Incentive Compensation Plans ("MICP") and/or the 1997 Performance Incentive Plan
("1997 PIP") shall consist of an amount equal to the sum of all amounts awarded
to

 


--------------------------------------------------------------------------------



9

 

 

the Executive under, but deferred pursuant to, the MICP and/or the 1997 PIP as
of the date of the Change of Control and all amounts equivalent to interest
creditable thereon up to the date that the Plan Amount is paid. Upon receipt of
that Plan Amount, the Executive shall waive his rights to receive any amounts
under the MICP and/or the 1997 PIP that were deferred prior to the Change of
Control and any interest equivalents thereon.

Section 2.4. Deferred Compensation. The Plan Amount in respect of deferred
compensation (other than amounts referred to in other sections of this article
II) shall be an amount equal to all compensation from the Company that the
Executive has earned and agreed to defer (other than through the Interpublic
Savings Plan pursuant to Section 401(k) of the Internal Revenue Code (the
"Code")) but has not received as of the date of the Change of Control, together
with all amounts equivalent to interest creditable thereon through the date that
the Plan Amount is paid. Upon receipt of this Plan Amount, the Executive shall
waive his rights to receive any deferred compensation that he earned prior to
the date of the Change of Control and any interest equivalents thereon.

Section 2.5. Stock Incentive Plans. The effect of a Change of Control on the
rights of the Executive with respect to options and restricted shares awarded to
him under the Interpublic 1986 Stock Incentive Plan, the 1996 Stock Incentive
Plan and the 1997 Performance Incentive Plan, shall be governed by those Plans
and not by this Agreement.

 

 


--------------------------------------------------------------------------------



10

 

 

 

ARTICLE III

PAYMENTS UPON QUALIFYING TERMINATION

 

Section 3.1. Basic Severance Payment. In the event that the Executive is
subjected to a Qualifying Termination within two years after a Change of
Control, the Company shall pay the Executive within 30 days after the effective
date of his Qualifying Termination (his "Termination Date") a cash amount equal
to his Base Amount times the number designated in Section 5.9 of this Agreement
(the "Designated Number"). The Executive's Base Amount shall equal the average
of the Executive's Includable Compensation for the two whole calendar years
immediately preceding the date of the Change of Control (or, if the Executive
was employed by the Company for only one of those years, his Includable
Compensation for that year). The Executive's Includable Compensation for a
calendar year shall consist of (a) the compensation reported by the Company on
the Form W-2 that it filed with the Internal Revenue Service for that year in
respect of the Executive or which would have been reported on such form but for
the fact that Executive's services were performed outside of the United States,
plus (b) any compensation payable to the Executive during that year the receipt
of which was deferred at the Executive's election or by

 


--------------------------------------------------------------------------------



11

 

 

employment agreement to a subsequent year, minus (c) any amounts included on the
Form W-2 (or which would have been included if Executive had been employed in
the United States) that represented either (i) amounts in respect of a stock
option or restricted stock plan of the Company or (ii) payments during the year
of amounts payable in prior years but deferred at the Executive's election or by
employment agreement to a subsequent year. The compensation referred to in
clause (b) of the immediately preceding sentence shall include, without
limitation, amounts initially payable to the Executive under the MICP or a
Long-Term Performance Incentive Plan in that year but deferred to a subsequent
year, the amount of deferred compensation for the year in lieu of which benefits
are provided the Executive under an ESBA and amounts of Regular Compensation
earned by the Executive during the year but deferred to a subsequent year
(including amounts deferred under Interpublic Savings Plan pursuant to Section
401(k) of the Code); clause (c) of such sentence shall include, without
limitation, all amounts equivalent to interest paid in respect of deferred
amounts and all amounts of Regular Compensation paid during the year but earned
in a prior year and deferred.

Section 3.2. MICP Supplement. The Company shall also pay the Executive within 30
days after his Termination Date a cash amount equal to (a) in the event that the
Executive

 


--------------------------------------------------------------------------------



12

 

 

received an award under the MICP (or the Incentive Award program applicable
outside the United States) in respect of the year immediately prior to the year
that includes the Termination Date (the latter year constituting the
"Termination Year"), the amount of that award multiplied by the fraction of the
Termination Year preceding the Termination Date or (b) in the event that the
Executive did not receive an MICP award (or an Incentive Award) in respect of
the year immediately prior to the Termination Year, the amount of the MICP award
(or Incentive Award) that Executive received in respect of the second year
immediately prior to the Termination Year multiplied by one plus the fraction of
the Termination Year preceding the Termination Date.

 

ARTICLE IV

 

TAX MATTERS

 

Section 4.1. Withholding. The Company may withhold from any amounts payable to
the Executive hereunder all federal, state, city or other taxes that the Company
may reasonably determine are required to be withheld pursuant to any applicable
law or regulation, but, if the Executive has made the election provided in
section 4.2 hereof, the Company shall not withhold amounts in respect of the
excise tax imposed by Section 4999 of the Code or its successor.

 

 


--------------------------------------------------------------------------------



13

 

 

Section 4.2. Disclaimer. If the Executive so agrees prior to a Change of Control
by notice to the Company in form satisfactory to the Company, the amounts
payable to the Executive under this Agreement but not yet paid thereto shall be
reduced to the largest amounts in the aggregate that the Executive could
receive, in conjunction with any other payments received or to be received by
him from any source, without any part of such amounts being subject to the
excise tax imposed by Section 4999 of the Code or its successor. The amount of
such reductions and their allocation among amounts otherwise payable to the
Executive shall be determined either by the Company or by the Executive in
consultation with counsel chosen (and compensated) by him, whichever is
designated by the Executive in the aforesaid notice to the Company (the
"Determining Party"). If, subsequent to the payment to the Executive of amounts
reduced pursuant to this section 4.2, the Determining Party should reasonably
determine, or the Internal Revenue Service should assert against the party other
than the Determining Party, that the amount of such reductions was insufficient
to avoid the excise tax under Section 4999 (or the denial of a deduction under
Section 280G of the Code or its successor), the amount by which such reductions
were insufficient shall, upon notice to the other party, be deemed a loan from
the Company to the Executive that the Executive shall repay to the Company
within one year of such reasonable determination or assertion, together with
interest thereon at the applicable federal rate provided in section 7872 of the
Code or its successor. However,

 


--------------------------------------------------------------------------------



14

 

 

such amount shall not be deemed a loan if and to the extent that repayment
thereof would not eliminate the Executive's liability for any Section 4999
excise tax.

 

ARTICLE V

 

COLLATERAL MATTERS

 

Section 5.l. Nature of Payments. All payments to the Executive under this
Agreement shall be considered either payments in consideration of his continued
service to the Company, severance payments in consideration of his past services
thereto or payments in consideration of the covenant contained in section 5.l0
hereof. No payment hereunder shall be regarded as a penalty to the Company.

Section 5.2. Legal Expenses. The Company shall pay all legal fees and expenses
that the Executive may incur as a result of the Company's contesting the
validity, the enforceability or the Executive's interpretation of, or
determinations under, this Agreement. Without limitation of the foregoing,
Interpublic shall, prior to the earlier of (a) 30 days after notice from the
Executive to Interpublic so requesting or (b) the occurrence of a Change of
Control, provide the Executive with an irrevocable letter of credit in the
amount of $100,000 from a bank satisfactory to the Executive against which the
Executive may draw to pay legal fees and expenses in

 


--------------------------------------------------------------------------------



15

 

 

connection with any attempt to enforce any of his rights under this Agreement.
Said letter of credit shall not expire before 10 years following the date of
this Agreement.

Section 5.3. Mitigation. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement either by seeking other
employment or otherwise. The amount of any payment provided for herein shall not
be reduced by any remuneration that the Executive may earn from employment with
another employer or otherwise following his Termination Date.

Section 5.4. Setoff for Debts. The Company may reduce the amount of any payment
due the Executive under article III of this Agreement by the amount of any debt
owed by the Executive to the Company that is embodied in a written instrument,
that is due to be repaid as of the due date of the payment under this Agreement
and that the Company has not already recovered by setoff or otherwise.

Section 5.5. Coordination with Employment Contract. Payments to the Executive
under article III of this Agreement shall be in lieu of any payments for breach
of any employment contract between the Executive and the Company to which the
Executive may be entitled by reason of a Qualifying Termination, and, before
making the payments to the Executive provided under article III hereof, the
Company may require the Executive to execute a waiver of any rights that he may
have to recover payments in respect of a breach of such contract as a result of
a Qualifying Termination. If the Executive has a Good Reason to

 


--------------------------------------------------------------------------------



16

 

 

resign and does so by providing the notice specified in the last sentence of
section l.4 of this Agreement, he shall be deemed to have satisfied any notice
requirement for resignation, and any service requirement following such notice,
under any employment contract between the Executive and the Company.

Section 5.6. Benefit of Bonus Plans. Except as otherwise provided in this
Agreement or required by law, the Company shall not be compelled to include the
Executive in any of its Benefit or Bonus Plans following the Executive's
Termination Date, and the Company may require the Executive, as a condition to
receiving the payments provided under article III hereof, to execute a waiver of
any such rights. However, said waiver shall not affect any rights that the
Executive may have in respect of his participation in any Benefit or Bonus Plan
prior to his Termination Date.

Section 5.7. Funding. Except as provided in section 5.2 of this Agreement, the
Company shall not be required to set aside any amounts that may be necessary to
satisfy its obligations hereunder. The Company's potential obligations to make
payments to the Executive under this Agreement are solely contractual ones, and
the Executive shall have no rights in respect of such payments except as a
general and unsecured creditor of the Company.

Section 5.8. Discount Rate. For purposes of this Agreement, the term "Discount
Rate" shall mean the applicable Federal short-term rate determined under Section
1274(d) of the Code or its successor. If such rate is no longer determined,

 


--------------------------------------------------------------------------------



17

 

 

the Discount Rate shall be the yield on 2-year Treasury notes for the most
recent period reported in the most recent issue of the Federal Reserve Bulletin
or its successor, or, if such rate is no longer reported therein, such measure
of the yield on 2-year Treasury notes as the Company may reasonably determine.

Section 5.9. Designated Number. For purposes of this Agreement, the Designated
Number shall be two (2).

Section 5.10. Covenant of Executive. In the event that the Executive undergoes a
Qualifying Termination that entitles him to any payment under article III of
this Agreement, he shall not, for 18 months following his Termination Date,
either (a) solicit any employee of Interpublic or a majority-controlled
subsidiary thereof to leave such employ and enter into the employ of the
Executive or any person or entity with which the Executive is associated or (b)
solicit or handle on his own behalf or on behalf of any person or entity with
which he is associated the advertising, public relations, sales promotion or
market research business of any advertiser that is a client of Interpublic or a
majority-controlled subsidiary thereof as of the Termination Date. Without
limitation of any other remedies that the Company may pursue, the Company may
enforce its rights under this section 5.l0 by means of injunction. This section
shall not limit any other right or remedy that the Company may have under
applicable law or any other agreement between the Company and the Executive.

 

 

 


--------------------------------------------------------------------------------



18

 

 

ARTICLE VI

 

GENERAL PROVISIONS

 

Section 6.l. Term of Agreement. This Agreement shall terminate upon the earliest
of (a) the expiration of five years from the date of this Agreement if no Change
of Control has occurred during that period; (b) the termination of the
Executive's employment with the Company for any reason prior to a Change of
Control; (c) the Company's termination of the Executive's employment for Cause
or death, the Executive's compulsory retirement within the provisions of 29
U.S.C. §631(c) (or, if Executive is not a citizen or resident of the United
States, compulsory retirement under any applicable procedure of the Company in
effect immediately prior to the change of control) or the Executive's
resignation for other than Good Reason, following a Change of Control and the
Company's and the Executive's fulfillment of all of their obligations under this
Agreement; and (d) the expiration following a Change of Control of the
Designated Number plus three years and the fulfillment by the Company and the
Executive of all of their obligations hereunder.

Section 6.2. Governing Law. Except as otherwise expressly provided herein, this
Agreement and the rights and obligations hereunder shall be construed and
enforced in accordance with the laws of the State of New York.

 

 


--------------------------------------------------------------------------------



19

 

 

Section 6.3. Successors to the Company. This Agreement shall inure to the
benefit of Interpublic and its subsidiaries and shall be binding upon and
enforceable by Interpublic and any successor thereto, including, without
limitation, any corporation or corporations acquiring directly or indirectly all
or substantially all of the business or assets of Interpublic whether by merger,
consolidation, sale or otherwise, but shall not otherwise be assignable by
Interpublic. Without limitation of the foregoing sentence, Interpublic shall
require any successor (whether direct or indirect, by merger, consolidation,
sale or otherwise) to all or substantially all of the business or assets of
Interpublic, by agreement in form satisfactory to the Executive, expressly,
absolutely and unconditionally to assume and agree to perform this Agreement in
the same manner and to the same extent as Interpublic would have been required
to perform it if no such succession had taken place. As used in this agreement,
"Interpublic" shall mean Interpublic as heretofore defined and any successor to
all or substantially all of its business or assets that executes and delivers
the agreement provided for in this section 6.3 or that becomes bound by this
Agreement either pursuant to this Agreement or by operation of law.

Section 6.4. Successor to the Executive. This Agreement shall inure to the
benefit of and shall be binding upon and enforceable by the Executive and his
personal and legal representatives, executors, administrators, heirs,
distributees, legatees and, subject to section 6.5 hereof, his designees

 


--------------------------------------------------------------------------------



20

 

 

("Successors"). If the Executive should die while amounts are or may be payable
to him under this Agreement, references hereunder to the "Executive" shall,
where appropriate, be deemed to refer to his Successors.

Section 6.5. Nonalienability. No right of or amount payable to the Executive
under this Agreement shall be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, hypothecation, encumbrance, charge,
execution, attachment, levy or similar process or (except as provided in section
5.4 hereof) to setoff against any obligation or to assignment by operation of
law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall be void. However, this section 6.5
shall not prohibit the Executive from designating one or more persons, on a form
satisfactory to the Company, to receive amounts payable to him under this
Agreement in the event that he should die before receiving them.

Section 6.6. Notices. All notices provided for in this Agreement shall be in
writing. Notices to Interpublic shall be deemed given when personally delivered
or sent by certified or registered mail or overnight delivery service to The
Interpublic Group of Companies, Inc., l27l Avenue of the Americas, New York, New
York l0020, attention: Corporate Secretary. Notices to the Executive shall be
deemed given when personally delivered or sent by certified or registered mail
or overnight delivery service to the last address for the Executive shown on the
records of the Company. Either Interpublic or the

 


--------------------------------------------------------------------------------



21

 

 

Executive may, by notice to the other, designate an address other than the
foregoing for the receipt of subsequent notices.

Section 6.7. Amendment. No amendment of this Agreement shall be effective unless
in writing and signed by both the Company and the Executive.

Section 6.8. Waivers. No waiver of any provision of this Agreement shall be
valid unless approved in writing by the party giving such waiver. No waiver of a
breach under any provision of this Agreement shall be deemed to be a waiver of
such provision or any other provision of this Agreement or any subsequent
breach. No failure on the part of either the Company or the Executive to
exercise, and no delay in exercising, any right or remedy conferred by law or
this Agreement shall operate as a waiver of such right or remedy, and no
exercise or waiver, in whole or in part, of any right or remedy conferred by law
or herein shall operate as a waiver of any other right or remedy.

Section 6.9. Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall not affect any other provision of this Agreement or part
thereof, each of which shall remain in full force and effect.

Section 6.l0. Captions. The captions to the respective articles and sections of
this Agreement are intended for convenience of reference only and have no
substantive significance.

 

 


--------------------------------------------------------------------------------



22

 

 

Section 6.ll. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute a single instrument.

IN WITNESS WHEREOF, the parties hereto have executed

this Agreement as of the date first above written.

 

 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

 

By:   /s/ Timothy Sompolski                            

Timothy Sompolski

 

Executive Vice President

 

Chief Human Resource Officer

 

 

        /s/ Frank Mergenthaler                                  

Frank Mergenthaler

 

 

 

 

 